Citation Nr: 0513618	
Decision Date: 05/19/05    Archive Date: 06/01/05	

DOCKET NO.  03-31 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
October 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
service connection for an acquired psychiatric disorder.  The 
veteran testified at a video conferencing hearing held before 
the undersigned in March 2005 in connection with the 
veteran's appeal.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  

REMAND

The Board finds that, for the reasons that follow, the 
veteran's appeal must be remanded to the RO for additional 
evidentiary development before the merits of the appeal are 
reviewed by the Board.  

The veteran contends that his current psychiatric disability, 
diagnosed as schizophrenia, had its onset after, and as a 
result of high fevers associated with an episode of pneumonia 
for which he was hospitalized during service.  He relates 
that he became sick after receiving an inoculation and being 
exposed to cold weather, and that he was hospitalized 
thereafter.  He reports that auditory hallucinations began 
shortly after his release from the hospital.  

Service medical records show that the veteran was 
hospitalized in service in December 1973 for pneumonia of the 
right upper lobe of undetermined etiology and that a fever of 
104.4 was present.  Service medical records contain no 
reference to hallucinations or schizophrenia but show that in 
June 1974 the veteran was seen for complaints of being deeply 
depressed and that a clinical impression of situational 
anxiety of moderate to severe degree was recorded.  In 
April 1975 it was noted that he continued to have insomnia.  
An evaluation led to an impression of immature personality 
with mild depression.  Medication was prescribed.  

Post service medical records from private facilities show 
that the veteran was initially seen for psychiatric 
symptomatology in 1993 and that a diagnosis of schizophrenia 
was established.  At a VA psychiatric examination in 
July 1994 the diagnoses were depressive disorder and history 
of substance abuse.  

In support of his claim, the veteran has submitted a medical 
statement from the clinical coordinator at a Vet Center to 
the effect that the most likely "proximal cause" of the 
veteran's psychosis was stress associated with being 
seriously ill in service.  

While the claim was denied on the basis that the Vet Center 
care provider was based upon speculation, her opinion is 
instead based upon a substantiated in-service incident:  the 
veteran had pneumonia and a marked in-service fever.  The 
veteran has not been afforded a VA medical examination, and 
it is well-settled that in its decisions, VA may not rely 
upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

A psychiatric examination is therefore required in this case 
to determine whether the veteran's post service psychiatric 
disorder is related to psychiatric symptomatology recorded in 
service and to evaluate the veteran's contention that his 
schizophrenia is related to the febrile illness treated 
during service.  Neither matter has been addressed to date by 
a psychiatrist having access to all relevant documentation.  

VA regulations require that a medical examination or medical 
opinion be provided if the information and evidence or record 
does not contain sufficient competent medical evidence to 
decide the claim, but:  (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury, or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established injury in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2004).  Each of these three requirements 
has been satisfied in the present case.  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

The veteran advised in his October 2003 substantive appeal 
that he had developed a list of individuals who had served 
with him and could speak to the accuracy of his account.  To 
date he had not provided VA with such a list.  While the case 
is in remand status, the veteran should be given an 
opportunity to submit statements from the individuals on his 
list or, alternatively, to submit the requisite information 
to VA so that VA can solicit statements on his behalf.  

In view of the foregoing, the case is remanded to the VBA AMC 
for the following actions:  

1.  The veteran should be accorded an 
opportunity to submit statements from 
former service personnel or other 
individuals who may be in a position to 
provide information to support his claim.  
The veteran should be advised that VA 
will solicit such statements on his 
behalf if he identifies the individuals 
by name and provides their addresses.  

2.  The veteran should undergo a VA 
psychiatric examination to ascertain 
whether his current psychiatric 
disability is related to his military 
service.  All clinical tests and studies 
should be conducted and all findings 
should be reported in detail.  The claims 
file should be made available to the 
examiner.  

On the basis of current examination 
findings, the medical evidence of record, 
and any additional information received 
from the veteran, the examiner should 
address the following:  

(a) The examiner should express 
a conclusion as to the 
veteran's post service 
psychiatric disability had its 
onset during active military 
service or is related to the 
psychiatric symptomatology 
documented during service.  

(b) The examiner should express 
a conclusion as to whether it 
is at least as likely as not 
that the veteran's current 
psychiatric disorder is related 
to the episode of pneumonia 
documented during service.  

(c) The basis for all findings 
and conclusions should be set 
forth fully and in detail.  

3.  After completion of the foregoing, 
the RO should review the issue on appeal.  
If the determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Vito A. Clementi 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



